Citation Nr: 9934526	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chloracne, to include the assignment of a separate rating for 
scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which assigned a 10 percent evaluation for chloracne.  


FINDINGS OF FACT

1.  The veteran's service connected chloracne has caused 
disfiguring scars on the face and neck, which do not produce 
marked or unsightly deformity of the eyelids, lips or 
auricles.  The disfigurement is not marked or repugnant.  

2.  The veteran's service connected chloracne causes constant 
itching and exudation.  It has not resulted in ulceration, 
extensive exfoliation, crusting or systemic or nervous 
manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no more, 
for a chloracne scars have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7800 
(1999).  

2.  The criteria for a 30 percent evaluation, but no more, 
for chloracne have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or system, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

Eczema which is demonstrated by exudation or constant 
itching, extensive lesions or marked disfigurement is rated 
as 30 percent disabling.  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance, a 50 percent 
rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Scars which are superficial, poorly nourished with repeated 
ulceration are rated as 10 percent disabling.  Superficial 
scars which are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804.  

Severe disfiguring scars of the head, face or neck, 
especially those which produce a marked and unsightly 
deformity of the eyelids, lips or auricles are rated as 30 
percent disabling.  Moderately disfiguring scars of the head, 
face or neck are rated as 10 percent disabling.  Slightly 
disfiguring scars are assigned a noncompensable rating.  
38 C.F.R. Part 4, Diagnostic Code 7800.  

Factual Background.  In June of 1971 the veteran was admitted 
to a private hospital for treatment of a skin disorder.  He 
had general erythema and edema, which covered his entire 
body, including the palms and soles.  The face, neck, trunk, 
upper and lower extremities were involved.  There were small 
vesicles in the perioral area near the interdigital area and 
one bulla in the interdigital area of the hand.  

March 1989 private hospital records reveal the veteran had a 
rash or skin condition on his back and chest.  

February 1992 VA records included dermatology notes.  The 
veteran had multiple pitted areas, cysts and old scars.  A 
diagram illustrated a scar on the left cheek.  He had 
inflamed pustules.  

A VA examination was performed in April 1992.  The veteran 
reported that his skin disorder waxed and waned.  It was 
distributed on his face, neck, shoulders, back, chest, arms 
and feet, basically all over.  It itched and was painful.  
Examination revealed that the face was essentially clear 
except for a one half centimeter erythematous papule on the 
right cheek and open/closed comedones behind the ears.  On 
his back he had multiple ice pick scars and inflamed papules 
with open comedones.  His arms were clear.  The feet had 
erythematous papules and scaling at the lateral soles and on 
the soles themselves.  The skin disorder was described as 
chloracne and tinea pedis.  

In August 1992 the veteran testified at a hearing before a 
Hearing Officer at the RO.  He stated that his skin disorder 
started on his back and chest and spread to his shoulders, 
arms, neck and behind his ears, his face and sometimes on his 
head.  

The veteran was afforded a VA examination in April 1995.  The 
veteran reported that his skin itched especially when he was 
sweating.  He occasionally got inflammatory nodules that were 
very tender.  Examination revealed numerous cysts, nodules 
and black heads on the back and behind the ears.  He had 
depressed acne scars.  He had post-inflammatory scars.  The 
examination included taking photographic slides of the 
veteran.  The slides are included in the claims folder.  Two 
views of the area behind the veteran's ears showed red 
swollen patches.  Views of the back showed multiple red 
swollen patches.  Also, taken were views of the arms and 
chest which showed a few red areas.  

A VA dermatology examination was performed in November 1995.  
The veteran complained of itching and scarring.  Examination 
revealed multiple atrophic scars on the trunk and papules 
with closed comedones.  The skin disorder was distributed 
over the face and trunk.  There were no nervous 
manifestations.  

In January 1997 a VA dermatology examination was conducted.  
The veteran complained of scars and nodules on his back and 
face.  Examination revealed numerous scars on his face and 
back.  The diagnosis was severe nodular acne/chloracne.  

VA dermatology examination in March 1997 revealed pitted 
("ice pick") acne scars on both cheeks, forehead, chin, 
chest and back.  They had increased especially on his back.  
He had a few pustules, erythematous, peri-follicular patches 
on his abdomen.  The examiner described the scars as: 
multiple small depressed atrophic pitted scars.  There was 
some inflammation, and there were pustules in the hair 
follicles on the abdomen.  The scars were not tender on 
objective examination.  The examiner noted there were 
cosmetic effects.  Slides were taken.  Multiple views of the 
veterans face and neck were taken.  They show reddened areas 
on the neck and an elongated swollen red area on the left 
cheek.  There was no deformity of the mouth, eyelids or eyes 
shown in the slides.  

The veteran appeared at a hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board) in October 
1999.  He testified that his skin disorder caused constant 
intense itching.  He testified that he had a rash on his 
face, neck, shoulders, back and sometimes on his chest, and 
that he was embarrassed by the skin rash and scarring.  He 
reported that he no longer visited the beach where he would 
have to disrobe in public.

Analysis.  As this is an original rating claim as 
contemplated by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in Fenderson v. West, 12 Vet. App. 119 (1999) the Board has 
considered whether the evaluation should be divided into 
stages.  An examination of the medical history does not 
demonstrate that dividing the rating into stages would be 
appropriate in this case.  

The veteran and his representative have asserted that the 
veteran's skin disorder causes scarring which should be 
evaluated separately from his active chloracne.  
Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1998); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1996); Fanning v. Brown, 4 
Vet. App. 225 (1993).  The Board has determined that separate 
evaluations for chloracne scars and chloracne are appropriate 
since they represent distinct and separate symptomatology.  
The scars are disfiguring, but do not cause any itching or 
exudation.  

Evaluation of disability due to scarring is based on the 
anatomical areas affected, degree of disfigurement and any 
pain or tenderness caused by scarring.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7802, 7803 (1999).  In this case the 
veteran has reported and examination has revealed that the 
veteran has visible scarring of the face and neck.  There is 
no evidence in the record of tenderness of the scars or 
ulceration.  For that reason the Board has determined that 
the veteran's chloracne scars should be rated under 
Diagnostic Code 7800.  

The veteran has scarring on the face and neck.  The examiners 
have noted pitted scars and the slides reveal extensive scars 
on both cheeks.  The scars are disfiguring.  For that reason 
a 10 percent rating based on moderately disfiguring scars is 
warranted.  The Board considered whether a higher evaluation 
than 10 percent was appropriate.  The slides do not reveal 
any deformity of the eyelids, lips or auricles.  The scars 
were not severely disfiguring.  The scars are not markedly 
disfiguring and the Board did not find them repugnant.  The 
criteria for a higher evaluation than 10 percent for scars of 
the face and neck has not been demonstrated.  

The Schedule for Rating Disabilities does not include a 
specific Diagnostic Code for evaluating chloracne.  Chloracne 
is a skin disorder characterized by acne-like lesions.  It 
involves lesions which appear in various areas of the body.  
For that reason the Board has determined that the Diagnostic 
Code which most nearly approximates the anatomic area and 
symptoms of chloracne is the diagnostic code for rating 
eczema, Diagnostic Code 7806.  

The veteran's chloracne is currently rated as 10 percent 
disabling under Diagnostic Code 7806.  A higher evaluation 
requires exudation or constant itching, extensive lesions or 
marked disfigurement.  On examination the veteran complained 
of itching.  When he appeared before the undersigned in 
October 1999 he testified that he had constant intense 
itching.  The rash affects extensive areas of the body.  It 
has been found on the face, neck, shoulders, chest and back.  
The slides demonstrate that back and neck are disfigured due 
to lesions.  The evidence supports the grant of an increased 
rating to 30 percent under Diagnostic Code 7806.  

A higher evaluation is not warranted.  There is no evidence 
of ulceration, extensive exfoliation or crusting.  A 
dermatology examination in November 1995 specifically noted 
that there were no nervous manifestations.  A review of the 
slides does not demonstrate that the skin disorder is 
exceptionally repugnant.  The Board has concluded that a 
higher evaluation than 30 percent for chloracne is not 
warranted.  


ORDER

A separate evaluation of 10 percent for chloracne scars is 
granted, subject to regulations governing the payment of 
monetary benefits.  

An evaluation of 30 percent for chloracne is granted, subject 
to regulations governing the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

